Title: To George Washington from Major General Alexander McDougall, 18 July 1779
From: McDougall, Alexander
To: Washington, George


        
          Sir
          West-point 18th July 1779. 9 A.M.
        
        There is no Horse Harness at New-Windsor or Newburgh; what were at Fish-Kill I fear is sent off with the Quarter-Masters Stores. They are however sent for, but I am informed those for Waggons, will not suit to draw Artillery. If the Enemy reinforce Verplanks point, General Howes Cannon will be in great danger of being lost, as they are placed near the Old-Ferry; and the Enemy in that Case can take post between the Cannon and pecks Kill. I have the honor to be Your Excellencys Humble Servant
        
          Alexr McDougall
        
        
          P.S. Express’s from Generals Heath & Howe are waiting.
        
      